Title: To Thomas Jefferson from Nicholas Lewis, 30 October 1801
From: Lewis, Nicholas
To: Jefferson, Thomas


Dear Sir
Albemarle October 30th. 1801
Received Yours of 16th of the present month by the last post, and am very sorry to inform You that I have so far forgot the terms of the Elk-hill sale that I can not with Certainty give You the information You wish. Neither can I find a paper in my possession to assist me in recollecting, but I well remember that the Bonds of that sale are very particularly Entered in Capt. Ballows Book of Accounts, raising a seperate acct for every Bond, a Copy of those entries I am Satisfied would be perfectly satisfactory & if Mr. Randolph has the means of Coming at that Account Book, I will send You on by the Next post Copy’s of the Entries of the two Bonds You have mentioned.—Capt. Ballow was at that time Your Steward & Acted as Clerke at that sale. I am Dear Sr. with great respect
Your Humble Servt
Nicholas Lewis
